Appeal by the defendant from a judgment of the Supreme Court, Kings County (Carroll, J.), rendered February 21, 2002, convicting him of burglary in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly denied the defendant’s request to proceed pro se after conducting an adequate inquiry as to whether the decision to waive the right to counsel was made intelligently and voluntarily (see People v Johnson, 120 AD2d 816 [1986]). Indeed, we are satisfied by the defendant’s responses to the Supreme Court’s inquiry that his true motivation for making the request was to delay the trial.
Furthermore, the Supreme Court did not assume the role of prosecutor when it questioned the defendant at his second felony offender hearing. The Supreme Court’s questions were properly aimed at developing significant facts and clarifying confusing issues (see People v Arnold, 98 NY2d 63, 67 [2002]; People v De Jesus, 42 NY2d 519, 523 [1977]). Thus, the defendant was not denied his right to an unbiased factfinder. Prudenti, P.J., Ritter, Luciano and Crane, JJ., concur.